Title: 1765. December. 23d. Monday
From: Adams, John
To: 


       Went to Boston. After Dinner rambled after Messrs. Gridley and Otis but could find neither. Went into Mr. Dudleys, Mr. Dana’s, Mr. Otis’s office, and then to Mr. Adams’s and went with him to the Monday night Clubb. There I found Otis, Cushing Wells, Pemberton, Gray, Austin, two Waldo’s, Inches, Dr. Parker—And spent the Evening very agreably, indeed. Politicians all at this Clubb. We had many curious Anecdotes, about Governors, Councillors, Representatives, Demagogues, Merchants &c. The Behaviour of these Gentlemen is very familiar and friendly to each other, and very polite and complaisant to Strangers. Gray has a very tender Mind, is extreamly timid—he says when he meets a Man of the other Side he talks against him, when he meets a Man of our Side he opposes him, so that he fears, he shall be thought against every Body, and so every Body will be against him. But he hopes to prepare the Way for his Escape at next May from an Employment, that neither his Abilities, nor Circumstances nor turn of Mind, are fit for.
       Cushing is steady and constant, and busy in the Interest of Liberty and the Opposition, is famed for Secrisy, and his Talent at procuring Intelligence.
       Adams is zealous, ardent and keen in the Cause, is always for Softness, and Delicacy, and Prudence where they will do, but is stanch and stiff and strict and rigid and inflexible, in the Cause.
       Otis is fiery and fev’rous. His Imagination flames, his Passions blaze. He is liable to great Inequalities of Temper—sometimes in Despondency, sometimes in a Rage. The Rashnesses and Imprudences, into which his Excess of Zeal have formerly transported him, have made him Enemies, whose malicious watch over him, occasion more Caution, and more Cunning and more inexplicable Passages in his Conduct than formerly. And perhaps Views at the Chair, or the Board, or possibly more expanded Views, beyond the Atlantic, may mingle now with his Patriotism.
       The II Penseroso, however, is discernible on the Faces of all four.
       Adams I believe has the most thourough Understanding of Liberty, and her Resources, in the Temper and Character of the People, tho not in the Law and Constitution, as well as the most habitual, radical Love of it, of any of them—as well as the most correct, genteel and artful Pen. He is a Man of refined Policy, stedfast Integrity, exquisite Humanity, genteel Erudition, obliging, engaging Manners, real as well as professed Piety, and a universal good Character, unless it should be admitted that he is too attentive to the Public and not enough so, to himself and his family.
       The Gentlemen were warm to have the Courts opened. Gridley had advised to wait for a Judicial Opinion of the Judges. I was for requesting of the Governor that the general Court might assemble at the Time to which they stood prorogued—and if the Town should think fit to request the Extrajudicial Opinion of the Judges. I was for petitioning the Governor and Council to determine the Question first as Supreme ordinary. Gridley will be absent, and so shall I. But I think the apparent Impatience of the Town must produce some spirited Measures, perhaps more spirited than prudent.
       
       N.B. Lord Clarendon to William Pym.
       The Revolution which one Century has produced in your Principles is not quite so surprizing to me, as it seems to be to many others. You know very well that I always had a Jealousy that your Humanity was counterfeit, your Ardor for Liberty canker’d with simulation and your Integrity, problematical at least. Yet I confess, that so sudden a transition from Licentiousness to Despotism, so entire a transformation from a fiery Declaimer against arbitrary Power, to an abject Hireling of Corruption and Tyrany, gives me many painful Speculations on the frailty of human Nature, as well as a Clue to the Center of the great Labyrinth of your Politicks in 1641. It has confirmed in me, the Belief, of what was formerly suspected, vizt, that your Principles were very wicked and depraved, tho your Cunning was exquisite enough, to conceal your Crimes from the Public scrutiny. I am now brought to believe what was formerly only suspected, vizt. your subornation of Witnesses, your Perjuries, and your Briberies as well as your Cruelty.
       Can any Thing less abominable, have prompted you, to commence an Enemy to human Liberty—an Enemy to human Nature—an Advocate for Courts, more frightful, infamous and detestable than the star Chamber and high Commission, for Taxations more grievous, arbitrary and unconstitutional, than ship Money; on which you and your Hampden, were known to ring eternal Changes, and indeed, of which you had so much Right to complain. If ever an Infant Country deserved to be cherished it is America, if ever a People merited Honor and Happiness, they are her Inhabitants. They have the high sentiments of Romans in the most prosperous and virtuous Times of that Commonwealth: Yet they have the tenderest feelings of Humanity and the noblest Benevolence of Christians. They have the most habitual, radical sense of Liberty, and the highest Reverence for Virtue. They are descended from a Race which, in a Confidence in Providence, set the seas and skies, Monsters and savages, Tyrants and Devils at Defyance, for the sake of their Liberty and Religion. Yet this is the People on whom you are contributing, for Hire, to rivit and confirm everlasting Oppression.
      